Exhibit 99.2 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements have been prepared to give effect to the sale, on December 19, 2007, by OccuLogix, Inc. (“OccuLogix”) to Solx Acquisition, Inc. (“Solx Acquisition”) of all of the issued and outstanding shares of the capital stock of Solx, Inc. (“Solx”), a wholly-owned subsidiary and the glaucoma division of OccuLogix. The following unaudited pro forma consolidated financial statements are based on the historical consolidated financial statements of OccuLogix, adjusted to give effect to the sale of all of the issued and outstanding shares of the capital stock of Solx to Solx Acquisition on December 19, 2007. The unaudited pro forma consolidated balance sheet as of September 30, 2007 gives effect to the sale as if it had been completed as of September 30, 2007. The unaudited pro forma consolidated statements of operations for the nine months ended September 30, 2007 and the year ended December 31, 2006 give effect to the sale as if it occurred on September 1, 2006. OccuLogix completed the acquisition of Solx by way of a merger of Solx and a wholly-owned subsidiary of OccuLogix on September 1, 2006. The information presented for the nine months ended September 30, 2007 is derived from the unaudited historical consolidated financial statements of OccuLogix for the period ended September 30, 2007, included in its Quarterly Report on Form 10-Q. The information presented for the year ended December 31, 2006 is based on the audited historical consolidated financial statements of OccuLogix for the year ended December 31, 2006, included in its Annual Report on Form 10-K. The unaudited pro forma consolidated financial statements are provided for informational purposes only and are subject to a number of assumptions which may not be indicative of the financial position and results of operations that would have occurred had the sale been effected on the assumed dates or of the financial position or results of operations that may be obtained in the future. These unaudited consolidated pro forma financial statements should be read in conjunction with: · Accompanying notes to the unaudited pro forma consolidated financial statements; · Separate historical consolidated financial statements of OccuLogix as of and for the year ended December 31, 2006, included in its Annual Report on Form 10-K; and · Separate historical consolidated financial statements of OccuLogix as of and for the nine months ended September 30, 2007, included in its Quarterly Report on Form 10-Q. 1 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As at September 30, 2007 (expressed in U.S. dollars) Pro Forma Adjustments OccuLogix, Inc. Historical Sale of Solx, Inc. Other Adjustments Note 2 OccuLogix, Inc. Pro Forma $ ASSETS Current Cash and cash equivalents 6,144,946 (49,438 ) — 6,095,508 Short-term investments 75,000 — — 75,000 Amounts receivable, net 364,193 (33,461 ) — 330,732 Inventory, net 413,330 (413,330 ) — — Prepaid expenses 727,263 (140,982 ) 140,982 a 727,263 Deposit 21,042 (10,600 ) — 10,442 Other current assets 61,600 (61,600 ) — — Total current assets 7,807,374 (709,411 ) 140,982 7,238,945 Fixed assets, net 320,857 (211,244 ) — 109,613 Patents and trademarks, net 130,356 (273,001 ) 266,864 a 124,219 Investments 1,278,750 — — 1,278,750 Intangible assets, net 32,504,138 — (26,571,667 ) a 5,932,471 Goodwill 14,446,977 — (14,446,977 ) a — Total assets 56,488,452 (1,193,656 ) (40,610,798 ) 14,683,998 LIABILITIES ANDSTOCKHOLDERS’ EQUITY Current Accounts payable 638,489 — — 638,489 Accrued liabilities 3,029,621 (529,496 ) 529,496 a 3,029,621 Due to stockholders 236,052 (10,527,877 ) 10,527,877 a 236,052 Obligation under warrants 248,797 — — 248,797 Current portion of other liability 4,053,081 — (4,053,081 ) a — Total current liabilities 8,206,040 (11,057,373 ) 7,004,292 4,152,959 Minority interest 435,020 — — 435,020 Stockholders’ equity Capital Stock Common stock 57,306 (3,033 ) 3,033 a 57,306 Additional paid-in capital 363,498,629 (9,510,684 ) 9,510,684 a 363,498,629 Accumulated deficit (315,062,293 ) 19,377,434 (19,377,434 ) a (37,751,373 ) a (352,813,666 ) Accumulated other comprehensive loss (646,250 ) — — (646,250 ) Total stockholders’ equity 47,847,392 9,863,717 (47,615,090 ) 10,096,019 Total liabilities and stockholders’ equity 56,488,452 (1,193,656 ) (40,610,798 ) 14,683,998 2 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2007 (expressed in U.S. dollars except number of shares) Pro Forma Adjustments OccuLogix, Inc. Historical Sale of Solx, Inc. a Other Adjustments Note 2 OccuLogix, Inc. Pro Forma $ Revenue 266,125 (176,125 ) 5,284 b 95,284 Cost of sales Cost of goods sold 2,389,204 (111,397 ) — 2,277,807 Royalty costs 96,233 (21,233 ) — 75,000 2,485,437 (132,630 ) — 2,352,807 Gross loss (2,219,312 ) (43,495 ) 5,284 (2,257,523 ) Operating expenses General & administrative 10,120,119 (819,823 ) (2,235,000 ) c 50,879 d 7,116,175 Clinical and regulatory 9,345,536 (2,141,355 ) — 7,204,181 Sales and marketing 2,195,392 (695,549 ) — 1,499,843 Impairment of intangible asset 20,923,028 — — 20,923,028 42,584,075 (3,656,727 ) (2,184,121 ) 36,743,227 Loss from operations (44,803,387 ) 3,613,232 2,189,405 (39,000,750 ) Other income (expense) Interest income 568,808 (315 ) — 568,493 Changes in fair value of warrant obligation 1,633,700 — — 1,633,700 Interest and accretion expense (649,701 ) — 632,472 e (17,229 ) Other (13,633 ) 9,302 — (4,331 ) Minority interest 1,747,823 — — 1,747,823 3,286,997 8,987 632,472 3,928,456 Loss from continuing operations before income taxes (41,516,390 ) 3,622,219 2,821,877 (35,072,294 ) Recovery of income taxes 15,004,750 — (920,261 ) f (2,250,659 ) g (7,917,225 ) g 3,916,605 Loss from continuing operations (26,511,640 ) 3,622,219 (8,266,268 ) (31,155,689 ) Weighted average number of common shares outstanding – basic and diluted 56,420,941 Net loss from continuing operations per share – basic and diluted $ (0.55 ) 3 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2006 (expressed in U.S. dollars except number of shares) Pro Forma Adjustments OccuLogix, Inc. Historical Sale of Solx, Inc. a Other Adjustments Note 2 OccuLogix, Inc. Pro Forma $ Revenue 205,884 (31,625 ) 949 b 175,208 Cost of sales Cost of goods sold 3,440,004 (11,053 ) — 3,428,951 Royalty costs 108,332 (8,332 ) — 100,000 3,548,336 (19,385 ) — 3,528,951 Gross loss (3,342,452 ) (12,240 ) 949 (3,353,743 ) Operating expenses General & administrative 9,831,452 (407,340 ) (993,333 ) c 22,135 d 8,452,914 Clinical and regulatory 5,710,830 (754,624 ) — 4,956,206 Sales and marketing 1,969,638 (330,210 ) — 1,639,428 Impairment of goodwill 65,945,686 — — 65,945,686 Restructuring charges 819,642 — — 819,642 84,277,248 (1,492,174 ) (971,198 ) 81,813,876 Loss from operations (87,619,700 ) 1,479,934 972,147 (85,167,619 ) Other income (expense) Interest income 1,370,208 — — 1,370,208 Interest and accretion expense (288,088 ) — 273,195 e (14,893 ) Other 30,868 64 — 30,932 Minority interest 157,624 — — 157,624 1,270,612 64 273,195 1,543,871 Loss from continuing operations before income taxes (86,349,088 ) 1,479,998 1,245,342 (83,623,748 ) Recovery of income taxes 4,070,495 — (409,005 ) f (772,999 ) g 2,888,491 Loss fromcontinuing operations before cumulative effect of a change in accounting principle (82,278,593 ) 1,479,998 63,338 (80,735,257 ) Weighted average number of common shares outstanding – basic and diluted 44,979,692 Loss from continuing operations before cumulative effect of a change in accounting principle per share – basic and diluted $ (1.80 ) 4 OCCULOGIX, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (expressed in U.S. dollars) 1. BASIS OF PRO FORMA PRESENTATION On December 19, 2007 (the “Closing Date”), OccuLogix, Inc. (“OccuLogix”) and Solx Acquisition, Inc. (“Solx Acquisition”) entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) pursuant to which OccuLogix sold to Solx Acquisition, and Solx Acquisition purchased from OccuLogix, all of the issued and outstanding shares ofthe capital stock of Solx, Inc. (“Solx”), which had been a wholly-owned subsidiaryand the glaucoma divisionof OccuLogix prior to the completion of the transactions provided for in the Stock Purchase Agreement. The consideration for the purchase and sale of all of the issued and outstanding shares of the capital stock of Solx consisted of:(i) on the Closing Date, the assumption by Solx Acquisition of all of the liabilities of OccuLogix, as they relate to Solx’s business, incurred on or after December 1, 2007, and OccuLogix’s obligation to make a $5,000,000 payment to the former stockholders of Solx due on September 1, 2008 (the “Outstanding Payment Obligation”) pursuant to the Agreement and Plan of Merger, dated as of August 1, 2006, by and among OccuLogix, OccuLogix Mergeco, Inc., Solx, Inc. and Doug P. Adams, John Sullivan and Peter M. Adams, as amended (the “Merger Agreement”) and the loan and security documents delivered pursuant to the Merger Agreement; (ii) on or prior to February 15, 2008, the payment by Solx Acquisition of all of the expenses that OccuLogix had paid to the Closing Date, as they relate to Solx’s business during the period commencing on December 1, 2007 (the “Prepaid Expenses”); (iii) during the period commencing on the Closing Date and ending on the date on which Solx achieves a positive cash flow, the payment by Solx Acquisition of a royalty equal to 3% of the worldwide net sales of Solx’s Ti-Sapphire laser and Shunt products, including next-generation or future models or versions of these products (collectively, the “Royalty Products”); and (iv) following the date on which Solx achieves a positive cash flow, the payment by Solx Acquisition of a royalty equal to 5% of the worldwide net sales of the Royalty Products.The payments referred to in (iii) and (iv) are hereinafter referred to as the “Royalty Payments”.In order to secure the obligation of Solx Acquisition to make the Royalty Payments, Solx Acquisition granted to OccuLogix a subordinated security interest in certain of Solx’s intellectual property. The unaudited pro forma consolidated financial statements are based on the historical consolidated financial statements of OccuLogix adjusted to give effect to the sale of all of the issued and outstanding shares of the capital stock of Solx. The unaudited pro forma balance sheet as of September 30, 2007, gives effect to the sale as if it had been completed on September 30, 2007. The unaudited pro forma consolidated statements of operations for the nine months ended September 30, 2007 and the year ended December 31, 2006 give effect to the sale as if it had occurred on September 1, 2006. OccuLogix completed the acquisition of Solx on September 1, 2006. 2. PRO FORMA ADJUSTMENTS Pro forma adjustments relating to the pro forma consolidated financial statements of OccuLogix are the following: a. To record the saleby OccuLogix of all of the issued and outstanding shares of the capital stock of Solx to Solx Acquisition on the Closing Date, pursuant to the Stock Purchase Agreement. The pro forma loss on sale of Solx of $37,751,373 included in accumulated deficit in the unaudited pro forma consolidated balance sheet is based on management’s estimates of costs and may vary from the actual amounts. b. To record the 3% Royalty Payments payable by Solx Acquisition to OccuLogix on the worldwide net sales of the Royalty Products, as provided for in the Stock Purchase Agreement. c. Elimination of the amortization of intangible assets expense of $2,235,000 for the nine months ended September 30, 2007 and $993,333 for the year ended December 31, 2006, related to intangible assets acquired upon the acquisition of Solx on September 1, 2006. d. Elimination of the amortization of patents and trademarks in the amount of $50,879 and 22,135 for the nine months ended September 30, 2007 and for the year ended December 31, 2006, respectively, relating to patents and trademarks already included in the value of intangible assets acquired upon the acquisition of Solx. e. Elimination of the discount on the future cash payment expected to be made to the former stockholders of Solx of $632,472 for the nine months ended September 30, 2007 and $273,195 for the year ended December 31, 2006. The $5,000,000 expected to be paid to the former stockholders of Solx on September 1, 2008 has been recorded as a liability at its present value, discounted at the incremental borrowing rate of OccuLogix as at August 1, 2006, the date on which the terms of the acquisition of Solx by OccuLogix were agreed to and announced. The difference between the discounted value and the $5,000,000 payable is being amortized using the effective yield method over the two-year period with the monthly expense being charged as interest expense in OccuLogix’s consolidated statements of operations. 5 f. Elimination of the income tax benefit of $920,261 for the nine months ended September 30, 2007 and $409,005 for the year ended December 31, 2006, included in the recovery of income taxes which represents the amortization of the deferred tax liability which was recorded based on the difference between the fair value of the intangible assets acquired upon the acquisition of Solx and its tax basis. g. Elimination of deferred tax recovery amounts of $10,167,884 and $772,999 for the nine months ended September 30, 2007 and the year ended December 31, 2006, respectively, associated with the recognition of the deferred tax asset from the availability of Solx’snet operating losses in the United States which may be utilized to reduce taxes in future years. 6
